internal_revenue_service department of the treasury index number washington dc number release date person to contact telephone number refer reply to cc dom corp 1-plr-119144-99 date date legend distributing controlled controlled controlled state x business y a b manufacturer z dear plr-119144-99 we respond to your letter dated date requesting rulings concerning the federal_income_tax consequences of a proposed transaction additional information was submitted on date the information submitted for consideration is summarized below distributing is a state x corporation all of whose stock is owned equally by a and b distributing has adopted the accrual_method of accounting distributing is a holding_company that wholly owns state x corporations controlled controlled and controlled all of which have adopted the accrual_method of accounting controlled controlled and controlled are engaged in business y under franchise agreements with manufacturer financial information has been submitted indicating that controlled controlled and controlled each have had gross_income and operating_expenses representing the conduct of an active business during each of the past five years disputes have arisen between a and b that are negatively impacting distributing and each of controlled controlled and controlled to eliminate these disputes the taxpayers have proposed the following transaction distributing will distribute the controlled stock to a in exchange for a’s distributing stock as a result b will own all the stock of distributing the franchise agreements with manufacturer require that each corporation engaged in business y with manufacturer’s products make available a successor manager who owns stock in the corporation solely to comply with the franchise agreements a and b each may dispose_of a small percentage of his stock not to exceed z percent after the transaction the taxpayers have made the following representations about the proposed transaction a the fair_market_value of the controlled stock received by a will approximately equal the fair_market_value of the distributing stock surrendered by b b no part of the consideration distributed by distributing will be received by a or b as a creditor employee or in any capacity other than that of a shareholder of distributing c the five years of financial information submitted on behalf of distributing controlled controlled and controlled represents each corporation's present operations and with regard to such corporations there have been no plr-119144-99 substantial operational changes since the date of the last financial statements submitted d following the transaction controlled controlled and controlled each will continue the active_conduct of its business independently and with its separate employees e the transaction is being carried out for the following corporate business_purpose to end shareholder disputes over the operation of business y the transaction is motivated in whole or substantial part by this corporate business_purpose f there is no plan or intention by a or b to sell exchange transfer by gift or otherwise dispose_of more than z percent of their stock in controlled controlled or controlled after the transaction g there is no plan or intention by either controlled controlled or controlled directly or through any subsidiary_corporation to purchase any of its outstanding_stock after the transaction other than through stock purchases meeting the requirements of sec_4 b of revproc_96_30 1996_1_cb_696 h there is no plan or intention for controlled controlled and or controlled to liquidate to merge any of the three corporations with any other corporation or to sell or otherwise dispose_of the assets of any corporation after the transaction except in the ordinary course of business i the liabilities assumed in the transaction and the liabilities to which the transferred assets are subject were incurred in the ordinary course of business and are associated with the assets being transferred no liability or indebtedness was created immediately prior to or in contemplation of the transaction j no intercorporate debt will exist between distributing and controlled at the time of or after the transaction k no parties to the transaction are investment companies as defined in sec_368 and iv of the internal_revenue_code l payments made in all continuing transactions if any between distributing controlled controlled and or controlled will be for fair_market_value based on terms and conditions arrived at by the parties bargaining at arm’s length m distributing is not an s_corporation within the meaning of sec_1361 of the internal_revenue_code and there is no plan or intention by controlled plr-119144-99 controlled or controlled to make an s_corporation_election pursuant to sec_1362 based solely on the information submitted and the representations set forth above we rule as follows distributing will recognize no gain_or_loss upon the distribution of all the controlled stock sec_361 no gain_or_loss will be recognized by and no amount will otherwise be included in the income of a or b upon the receipt of the controlled stock by a or the retention of distributing stock by b sec_355 the basis of the stock of controlled in the hands of a will be the same as the aggregate basis of the distributing stock surrendered in exchange therefor sec_358 the transaction will have no effect on b’s basis in his distributing stock the holding_period of controlled stock received by a will include the holding_period of distributing stock surrendered in exchange therefor provided that the distributing stock is held as a capital_asset on the date of the exchange sec_1223 the transaction will have no effect on the holding_period in the distributing stock held by b as provided in sec_312 of the code proper allocation of earnings_and_profits between distributing and controlled will be made under sec_1_312-10 of the income_tax regulations the rulings contained in this letter are based upon information and representations submitted by the taxpayer and accompanied by a penalty of perjury statement executed by an appropriate party while this office has not verified any of the material submitted in support of the request for rulings it is subject_to verification on examination except as expressly provided herein we express no opinion concerning the tax consequences of any aspect of any transaction or item discussed or referenced in this letter this ruling is directed only to the taxpayer s requesting it sec_6110 of the code provides that it may not be used or cited as precedent a copy of this letter should be attached to the federal_income_tax returns of the taxpayers involved for the taxable_year in which the transaction covered by this supplemental letter_ruling was consummated plr-119144-99 in accordance with the power_of_attorney on file with this office a copy of this letter is being sent to the taxpayer sincerely assistant chief_counsel corporate by mark s jennings acting chief branch
